                                            Case 3:20-cv-02013-H-JLB Document 1 Filed 10/14/20 PageID.592 Page 1 of 5



                                             1   ROBINS KAPLAN LLP
                                                 Amy M. Churan, SBN 216932
                                             2   AChuran@RobinsKaplan.com
                                                 Daniel L. Allender, SBN 264651
                                             3   DAllender@RobinsKaplan.com
                                                 2049 Century Park East, Suite 3400
                                             4   Los Angeles, CA 90067
                                                 Telephone: (310) 552-0130
                                             5   Facsimile: (310) 229-5800

                                             6   Attorneys for Defendant
                                                 AFFILIATED FM INSURANCE COMPANY
                                             7

                                             8                                UNITED STATES DISTRICT COURT
                                             9                          FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                                            10
                                                                                                             '20CV2013 H        JLB
R OBINS K APLAN LLP




                                            11   ISLANDS RESTAURANTS, LP a                       Case No.
                                                 Delaware Limited Partnership; and CFBC,
             A TTORNEYS A T L AW




                                            12   LLC, a California Limited Liability
                            L OS A NGELES




                                                 Company,
                                            13                                                   AFFILIATED FM INSURANCE
                                                                Plaintiffs,                      COMPANY’S NOTICE OF REMOVAL
                                            14
                                                          vs.                                    UNDER 28 USC § 1441(B) (DIVERSITY)
                                            15
                                                 AFFILIATED FM INSURANCE
                                            16   COMPANY, a corporation; and DOES 1
                                                 through 50, inclusive,
                                            17
                                                                AFM.
                                            18

                                            19

                                            20            Defendant Affiliated FM Insurance Company (“AFM”), pursuant to 28 U.S.C. §§ 1332,

                                            21   1441(b), and 1446, hereby removes this case from the Superior Court of California for the County

                                            22   of San Diego to the United States District Court for the Southern District of California. In support

                                            23   of this Notice, AFM states as follows:

                                            24                                      STATE COURT ACTION

                                            25            1.     On September 15, 2020, plaintiffs Islands Restaurants, LP and CFBC, LLC

                                            26   (“Plaintiffs”) filed an unverified complaint against AFM (the “Complaint”), in the Superior Court

                                            27   of California for the County of San Diego, Case No. 37-2020-0032166-CU-IC-NC (the “State

                                            28   Court Action”).
                                                 61690543.1                                     -1-
                                                                                                                              NOTICE OF REMOVAL
                                            Case 3:20-cv-02013-H-JLB Document 1 Filed 10/14/20 PageID.593 Page 2 of 5



                                             1            2.     The Complaint alleges that AFM issued a property insurance policy to Plaintiffs

                                             2   and that Plaintiffs made an insurance claim to AFM as a result of the COVID-19 pandemic.

                                             3   Plaintiffs allege that AFM breached its obligations to Plaintiffs in connection with the insurance

                                             4   claim and seeks damages and other relief.

                                             5            3.     A copy of the Complaint, accompanying exhibits, summons, and other case

                                             6   initiating documents are attached as Exhibit A.

                                             7            4.     On September 24, 2020, the Complaint and other case initiating documents

                                             8   reflected in Exhibit A were served on AFM.

                                             9            5.     On October 13, AFM filed its answer, demand for jury trial, and affirmative

                                            10   defenses with the Superior Court. A copy of AFM’s answer, demand for jury trial, and
R OBINS K APLAN LLP




                                            11   affirmative defenses are attached as Exhibit B.
             A TTORNEYS A T L AW




                                            12            6.     Pursuant to 28 U.S.C. §§ 1446(a), exhibits A and B together represent a copy of all
                            L OS A NGELES




                                            13   process, pleadings, and orders served on or by AFM in this matter.

                                            14            7.     On October 2, 2020, counsel for AFM notified counsel for Plaintiffs that AFM

                                            15   intended to remove this case to federal district court under its diversity jurisdiction. In that letter,

                                            16   AFM asked Plaintiffs to identify any reason why Plaintiffs believed this Court would lack

                                            17   diversity jurisdiction over this case. A copy of that correspondence is attached as Exhibit C.

                                            18            8.     On October 7, 2020, counsel for Islands responded to the October 2nd letter.

                                            19   Counsel for Islands did not contest that this Court has federal diversity jurisdiction over this

                                            20   matter. A copy of that correspondence is attached as Exhibit D.

                                            21            9.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)

                                            22   because the parties are of diverse citizenship, the amount in controversy requirement is met, and

                                            23   all of the other requirements for removal have been satisfied.

                                            24                                    DIVERSITY OF CITIZENSHIP

                                            25            10.    Plaintiff Islands Restaurants, L.P. (“Islands”), is a Delaware limited partnership

                                            26   with its principal place of business in California. The general partner of Islands is Chartwell

                                            27   Management Corp., a Nevada corporation. The limited partner or limited partners of Islands are

                                            28   not publicly known, but, upon information and belief, none are citizens of the same state as AFM.
                                                 61690543.1                                        -2-
                                                                                                                                   NOTICE OF REMOVAL
                                            Case 3:20-cv-02013-H-JLB Document 1 Filed 10/14/20 PageID.594 Page 3 of 5



                                             1   Therefore, Islands is a citizen of Nevada and California for the purposes of federal diversity

                                             2   jurisdiction.

                                             3            11.    Plaintiff CFBC, LLC (“CFBC”) is a California limited liability company with its

                                             4   principal place of business in California. Islands is a member of CFBC and therefore CFBC has

                                             5   the same citizenship as Islands. If there are other members of CFBC other than Islands, they are

                                             6   not publicly known, but, upon information and belief, if there are such other members, none are

                                             7   citizens of the same state as AFM. Therefore, CFBC is a citizen of Nevada and California for the

                                             8   purposes of federal diversity jurisdiction.

                                             9            12.    AFM is an insurance company organized under the laws of Rhode Island, with its

                                            10   principal place of business in Rhode Island. Therefore, AFM is a citizen of Rhode Island.
R OBINS K APLAN LLP




                                            11                                    AMOUNT IN CONTROVERSY
             A TTORNEYS A T L AW




                                            12            13.    The amount in controversy requirement exceeds $75,000.00, exclusive of interests
                            L OS A NGELES




                                            13   and costs, as Plaintiffs contend that it is owed for the complete loss of business income for

                                            14   approximately 63 locations for a period of multiple months as a result of orders issued in response

                                            15   to the COVID-19 pandemic.

                                            16                                                 TIMELINESS

                                            17            14.    This notice of removal is timely because AFM filed it within thirty days of the date

                                            18   that AFM received a copy of the Complaint. See 28 U.S.C. § 1446(b)(1).

                                            19                                                   VENUE

                                            20            15.    Venue in this Court is proper. Actions are removable from a state court to the

                                            21   district court that encompasses the county where the action was filed. See 28 U.S.C. §1446(a).

                                            22                                                  NOTICE

                                            23            16.    AFM is concurrently filing a Notice of Filing of Notice of Removal, together with

                                            24   this Notice and its supporting documents, with the Clerk of the Court of the Superior Court of

                                            25   California for the County of San Diego, in accordance 28 U.S.C. § 1446(d). The same is being

                                            26   provided to counsel for Plaintiffs.

                                            27                                             CONCLUSION

                                            28            17.    Having established the requirements for removal are met for the State Court
                                                 61690543.1                                       -3-
                                                                                                                               NOTICE OF REMOVAL
                                            Case 3:20-cv-02013-H-JLB Document 1 Filed 10/14/20 PageID.595 Page 4 of 5



                                             1   Action, AFM hereby gives notice of its removal.

                                             2
                                                 DATED: October 14, 2020                    ROBINS KAPLAN LLP
                                             3

                                             4                                              By: /s/ Daniel L. Allender
                                                                                                    Amy M. Churan
                                             5                                                      Daniel L. Allender
                                             6
                                                                                            ATTORNEYS FOR DEFENDANT
                                             7                                              AFFILIATED FM INSURANCE COMPANY
                                             8

                                             9

                                            10
R OBINS K APLAN LLP




                                            11
             A TTORNEYS A T L AW




                                            12
                            L OS A NGELES




                                            13

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                 61690543.1                                   -4-
                                                                                                                         NOTICE OF REMOVAL
                                            Case 3:20-cv-02013-H-JLB Document 1 Filed 10/14/20 PageID.596 Page 5 of 5



                                             1                                     CERTIFICATE OF SERVICE

                                             2          I am employed in the County of Los Angeles, State of California. I am over the age of 18
                                                 and not a party to the within action; my business address is Robins Kaplan LLP, 2049 Century Park
                                             3
                                                 East, Suite 3400, Los Angeles, California 90067-3208.
                                             4
                                                         On October 14, 2020, I caused to be served the foregoing document described as
                                             5   AFFILIATED FM INSURANCE COMPANY’S NOTICE OF REMOVAL on the interested
                                                 parties in this action as follows:
                                             6
                                                                                    MICHAEL J. BIDART
                                             7                                    RICARDO ECHEVERRIA
                                                                            SHERNOFF BIDART ECHEVERRIA LLP
                                             8                                  600 South Indian Hill Boulevard
                                                                                     Claremont, CA 91711
                                             9

                                            10                                          Attorneys for Plaintiffs
R OBINS K APLAN LLP




                                            11
                                                 [X]      BY FEDERAL EXPRESS OVERNIGHT: I caused such envelope to be deposited in a
             A TTORNEYS A T L AW




                                            12            box or other facility regularly maintained by Federal Express in an envelope or package
                            L OS A NGELES




                                                          designated by Federal Express with delivery fees paid addressed as stated on the attached
                                            13            Service List.
                                            14   []       BY MAIL: I caused such envelope to be deposited in the mail at Los Angeles,
                                                          California. The envelope was mailed with postage thereon fully prepaid. I am readily
                                            15            familiar with this firm's practice of collection and processing correspondence for mailing.
                                                          Under that practice, it would be deposited with the U.S. Postal Service on that same day
                                            16            with postage thereon fully prepaid at Los Angeles, California, in the ordinary course of
                                                          business. I am aware that on motion of the party served, service is presumed invalid if the
                                            17            postal cancellation date or the postage meter date is more than one day after the date of
                                                          deposit for mailing in affidavit.
                                            18
                                                 [X]      (Federal) I declare that I am employed in the office of a member of the bar of this court at
                                            19            whose direction the service was made.
                                            20            Executed on October 14, 2020, at Los Angeles, California.
                                            21
                                                                                                        /s/ Daniel L. Allender
                                            22                                                          Daniel Allender
                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                 61518357.1
                                                                                                                                   PROOF OF SERVICE
